Appellee’s Motion Granted; Appeal Dismissed and Memorandum Opinion
filed September 14, 2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-21-00429-CV

            ALYSSA SERRANO AND BILL SERRANO, Appellants
                                        V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-36592

                          MEMORANDUM OPINION

        This is an attempted appeal from a summary judgment signed April 19,
2021. Because appellants’ notice of appeal is untimely, we grant appellee’s motion
to dismiss the appeal.

        Appellants filed proposed findings of fact and conclusions of law on April
5, 2021; a motion for new trial on May 20, 2021; and a notice of appeal on July 29,
2021.
       Prematurely filed requests for findings of fact and conclusions of law are
deemed to have been filed on the date of but subsequent to the time of signing of
the judgment. Tex. R. Civ. P. 306c. Appropriate, even premature, requests for
findings of fact and conclusions of law may expand the appellate timetable to 90
days. See Tex. R. App. 26.1(a)(4); Cobb v. Cobb, No. 03-14-00325-CV, 2016 WL
3136886 at *2 (Tex. App.—Austin June 3, 2016, pet. denied) (mem. op.).
However, Rule 26.1(a)(4) only allows for an expanded timetable if the findings
may be properly considered by the appellate court. See Tex. R. App. P. 26.1(a)(4).
The underlying proceeding was decided by summary judgment. Because findings
of fact and conclusions of law have been held to “have no place in a summary
judgment proceeding,” the effect of appellants’ request did not trigger the
expanded 90-day appellate timetable under 26.1(a)(4). See Linwood v. NCNB
Texas, 885 S.W.2d 102, 103 (Tex. 1994).1

       Appellants could have also expanded the appellate timetable by timely filing
a motion for new trial. See Tex. R. App. P. 26.1(a)(1). A motion for new trial must
be filed within thirty days of the judgment. See Tex. R. Civ. P. 329b(a). Appellants
filed their motion for new trial 31 days after the trial court signed its judgment.
Accordingly, the appellate timetable was not expanded.

       Appellants’ notice of appeal was due 30 days after the judgment was signed.
See Tex. R. App. P. 26.1. Appellants filed their notice of appeal 101 days after the
trial court signed its judgment. We lack jurisdiction to consider appellants’ appeal.

       Appellee’s motion is granted, and the appeal is ordered dismissed. See Tex.
R. App. 42.3(a).


       1
         Appellants’ notice of appeal would have still been late, even under the expanded
timetable, but it would have fallen within the 15-day grace period under Verburgt v. Dorner, 959
S.W.2d 615, 617-18 (1997).

                                               2
                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.




                                         3